Exhibit 23.0 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference of our report dated March 31, 2011, on the consolidated financial statements of Northeast Community Bancorp, Inc. as of December 31, 2010 and 2009, and for the years then ended, in the Registration Statement No. 333-135645 on Form S-8 filed with the Securities and Exchange Commission by Northeast Community Bancorp, Inc. with respect to Northeast Community Bank 401(k) Plan. /s/ ParenteBeard LLC Clark, New Jersey March 31, 2011
